Hart, J., (dissenting). The court has held that § 2951 of Crawford & Moses’ Digest repeals § 2938 of the Digest by implication, and from this holding I respect1 fully dissent. Secs. 2937, 2938, 2943, 2944, and 2955 of Crawford & Moses’ Digest are sections of the Criminal Code, which was adopted in 1869. Sec. 2943 provides that admission to bail is an order from a competent court, or magistrate, that the defendant be discharged froxxx actual custody oxx bail. Sec. 2944 provides that the taldxxg of bail consists in the acceptance by a competexxt court, magistrate, or officer of the undertaking of sufficient bail for the appearance of the defendant, etc. Sec. 2937 provides that if the defendant is committed to jail the magistrate shall make a written ox'der of coxnxnitxxxexxt. It provides further that if the offense is bailable, the magistrate must fix the sum for which bail is to. be given, and, if sufficient bail is offered, take the same and discharge the defendant. The concluding sentence of the section is that if sufficient bail is not offered, the sum in which bail is required must be stated in the order of the commitment. Sec. 2955 provides that if the defendant is committed to jail and the application for bail is made to a magistrate, or judge, it must be by a written petition. Sec. 2938, which was § 61 of the Code, provides how the defendant may be admitted to bail after commitment. In plain terms it says that the defendant, after commitment, and before the next terms of the court having jurisdiction to try the offense, may be admitted to bail in the sum fixed by the committing magistrate. This part of the section is too plain' for construction, and means that the defendant may be admitted to bail in the sum fixed by the committing magistrate which § 2937 requires to be stated in the commitment. Now, who is to admit the defendant to bail in the sum fixed by the committing magistrate? This is shown by the succeeding language of the section which provides that it shall be done by such magistrate, meaning the committing magistrate, or the circuit (probate) court, or judge in vacation. I cannot see any reason for bolding that these provisions of the Code are repealed by implication by § 2951. of the Digest. The only purpose of this section is to give the sheriff power to take bail •in the amount'fixed by the court in the warrant of com•mitment. The committing magistrate still has the power ' conferred upon him by § 2938. There is no invincible repugnancy between the twe sections. Because the power is also given to the sheriff to take bail is no reason why it should be taken away from the committing magistrate. Of course the Legislature might have done so, but it is sufficient to say it’has not done so. Conferring the power upon the sheriff to take bail after commitment is not inconsistent with the committing magistrate having such power. Therefore, there can be no repeal by implication. There was no such taking up of the whole subject anew by the Legislature as to indicate that the several provisions of the Code above referred to were intended to be repealed by the enactment of § 2951. The record shows that- the defendant applied to the committing magistrate under § 2938, and was admitted to bail by such magistrate. Therefore, the sheriff should have discharged him. He might have under § 2951 applied to the sheriff to take bail in the sum stated by the magistrate in his order of commitment, but he elected to- apply to the committing magistrate. For these reasons Judge Smith and myself dissent.